Citation Nr: 0607999	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  95-24 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disability.

3.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization from December 14, 1993 to January 5, 1994 and 
from January 19, 1994 to February 15, 1994, pursuant to 
38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2005 to the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO) for 
additional development. 


FINDINGS OF FACT

1.  The veteran does not have a low back disorder that is 
related to military service.

2.  The veteran does not have a low back disorder that is 
related to a service-connected disorder, to include a 
pilonidal cyst.

3.  The veteran does not have a psychiatric disorder that is 
related to military service.

4.  The veteran does not have a psychiatric disorder that is 
related to any service-connected disability.

5.  The veteran was hospitalized at a VA Mental Health 
Clinic, from December 14, 1993 to January 5, 1994 and from 
January 19, 1994 to February 15, 1994 for treatment of 
alcohol dependence and psychiatric disabilities.

6.  Service connection is not in effect for alcohol 
dependence or a psychiatric disability.

7.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during either period of hospitalization from December 14, 
1993 to January 5, 1994 or from January 19, 1994 to February 
15, 1994.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military duty, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military duty, and is not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

3.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from December 14, 1993 to 
January 5, 1994 or from January 19, 1994 to February 15, 1994 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.29 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
the initial adjudication of the issues on appeal was in 
September 1994, prior to the VCAA, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in January 2002, October 2003, and May 2005 the 
RO sent the veteran letters in which he was informed of the 
requirements needed to establish entitlement to service 
connection, including secondary service connection.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims files.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Although the January 2002 
and October 2003 letters did not expressly direct the veteran 
to do this, the May 2005 letter stated "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know," and "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the January 
2004 supplemental statement of the case.  It is clear from 
these documents that the RO was asking for any records 
related to the veteran's claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, there are 
relevant examination reports of record.  The Board concludes 
that all available evidence that is pertinent to the service 
connection claims decided herein has been obtained and that 
there is sufficient medical evidence on file on which to make 
a decision on the issues.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the service 
connection issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).


Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that he has low back and psychiatric 
disorders that either began in service or are secondary to 
service-connected disability.

Low Back Disorder

The service medical records on file do not reveal any 
complaints or findings of a back disability, including on the 
veteran's August 1982 separation medical history report, and 
his spine was normal on separation examination in August 
1982.  The only abnormality noted on examination in August 
1982 was a pilonidal cyst, which was excised in March 1983.  
Although the veteran complained of pain from the pilonidal 
cyst during VA hospitalization in March 1983, he did not note 
any specific low back pain.  It was reported that the surgery 
went well and that there were no complications.  VA 
outpatient treatment records indicate complaints of low back 
pain subsequent to the surgery in March 1983; the wound was 
noted as clean and healed.  In June 1983, the veteran 
complained of pain over the site of the surgery.  Thereafter, 
there is no medical evidence of complaints of back pain, 
until April 1985, when the veteran was seen for VA treatment 
with complaints of low back pain while putting up a door; 
muscle spasms of the lower back were diagnosed.  

The veteran complained of neck and back pain after automobile 
accidents in April 1991 and January 2003.  Magnetic resonance 
imaging of the low back in March 1994 showed disc desiccation 
with small central posterior disc herniation at the L5-S1 
level.

Service connection was granted for a pilonidal cyst by a 
rating decision in July 1993, and the disability was assigned 
a noncompensable evaluation effective October 2, 1992.

A VA examiner concluded in July 1994 that the veteran's back 
condition was "apparently not caused by pilonidal cyst 
surgery."  Another VA examiner concluded in May 2002 that 
the "veteran's current back condition is not likely to be 
due to the pilonidal cyst or to the pilonidal cyst surgery.  
The back condition has not been aggravated by the pilonidal 
cyst or the surgery for excision of the cyst."

More recently, an examiner concluded in January 2004 that 
there was "a possibility that [the veteran's] current back 
pains are resultant from his cyst and/or to the effects of 
surgery."  Thereafter, the VA examiner that conducted the 
2002 examination concluded in June 2004 that, while the 
veteran's vertebral disc disorder was not caused or the 
result of the pilonidal cystectomy, riding in heavy trucks in 
service, as the veteran claimed he did, "could be at least 
as likely as not the cause of his disc desiccation."

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Based on the evidence above, the Board finds that the 
veteran's current low back disorder was not incurred in 
service.  The veteran's service medical records are negative 
for any findings or complaints of a low back disorder, to 
include on his service separation examination.  Continuity of 
symptomatology of a back disorder has not been shown by the 
evidence of record.  The only medical evidence of record that 
relates his current back disorder to service is in the report 
of the June 2004 VA examination, in which the examiner stated 
that riding in heavy trucks in service "could be at least as 
likely as not the cause of his disc desiccation."  The Board 
finds such a statement too general and inconclusive to 
provide a nexus between the veteran's current back disorder 
and his military service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) addressed the specificity required 
when attempting to link a service-incurred injury to a 
present condition.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  The Court held that a VA physician's statement, that 
"[t]rauma to the chest can cause restrictive lung disease," 
did not link chest trauma specifically to the veteran's 
current condition.  Id. at 463.  The Court ruled this fact-
specific evidence to be insufficient due to the "generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease."  Such is the VA 
examiner's conclusion that it was "at least as likely as 
not" that the veteran riding in trucks in service "could" 
be the cause of his current back disorder.  Implicit in this 
conclusion is that it was equally "at least as likely as 
not" that the veteran's current back disorder "could" be 
related to some other cause.  Moreover, the Court has found 
that a medical opinion that the cause of the veteran's death 
"could" have been attributed to his military service "without 
supporting clinical data or other rationale," was 
insufficient to well ground the claim.  Bloom v. West, 12 Vet 
App 185, 187 (1999).  In this case, as the VA examiner in 
June 2004 opinion was provided without clinical data or 
rationale, the Board finds this opinion too speculative to 
link the veteran's current low back disorder to his military 
service or to any incident therein. 

Furthermore, the medical evidence of record does not show 
that the veteran's current low back disorder is due to a 
service-connected disorder, to include his pilonidal cyst.  
The VA examiner in January 2004 concluded that there was "a 
possibility that [the veteran's] current back pains are 
resultant from his cyst and/or to the effects of surgery," 
the Board finds this evidence speculative, at best.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  The VA examiner in January 
2004 did not provide clinical data or rationale to support 
this opinion.  Moreover, the medical evidence of record, to 
include the service and postservice medical records, as well 
as the opinions of the VA examiners in 1994, 2002, and June 
2004, do not support such a conclusion.  

Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  Accordingly, service connection for a low back 
disorder, to include as secondary to a service-connected 
disorder, is not warranted.

The Board has considered the veteran's October 2004 hearing 
testimony and written contentions.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current disability 
related to service, or whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the veteran's claim, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder, to include on a secondary 
basis, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Psychiatric Disorder

The veteran noted on his August 1982 separation medical 
history report that he had or had previously had depression 
or excessive worry and nervous trouble.  The examiner noted 
that the veteran had been recently divorced.  Nevertheless, 
the veteran's psychiatric system was reported to be normal on 
his service separation clinical examination in August 1982.  
The veteran's Certificate of Release or Discharge From Active 
Duty, indicated that the reason for separation was due to 
alcohol or other drug abuse.

There were no psychiatric complaints or findings on VA 
hospitalization for excision of the pilonidal cyst in March 
1983.  When seen for VA treatment in June 1985, the veteran 
said that he needed psychiatric help for his "problems."  
The diagnoses were alcohol intoxication, substance 
intoxication, alcohol use disorder, and rule out 
post-traumatic stress disorder.  The veteran was hospitalized 
at a VA facility in August 1985 with suicidal ideation.  He 
said that he had been feeling depressed since 1980.  The 
discharge diagnoses were alcohol dependence and mixed 
substance abuse and dependence.  When seen in August 1986, 
the veteran gave a history of alcohol and drug abuse since he 
was seventeen.  

A VA examiner in July 1994, diagnosed dysthymia and obsessive 
compulsive disorder.  The examiner concluded that "[i]t can 
not be determined whether this veteran's depression is in 
anyway related, as he claims, to the poor outcome of surgery 
for his pilonidal cyst which he developed while in the 
Army." 

According to a VA medical statement dated in September 1997, 
the examiner stated that the veteran was being treated for 
severe depression and obsessive and compulsive disorder.  The 
examiner further noted that "[h]is depression had its onset 
in 1982, while he was serving in the Army.  In that year he 
was operated on for a pilonidal cyst.  This resulted in 
severe pain, which in turn caused severe anxiety, depression 
and insomnia.  His depression is therefore secondary to the 
operation which removed his pilonidal cyst."  Thereafter, 
the same VA examiner opined in September 1998 that "[t]he 
onset of his depression and OCD symptoms was in 1982 after he 
underwent surgery and a spinal tap for pilo-nidal cyst.  As a 
result, he developed a herniated disk and became very 
depressed and obsessive."  This same VA examiner stated in 
February 2004 that the veteran had severe anxiety and 
depression.  The examiner concluded, as before that the onset 
and foundation of the veteran's psychiatric disorders was 
during his military service.  The examiner also found that 
the veteran's "emotional problems can be directly traced to 
the severe and disabling back pain form [sic] the pilonidal 
cyst, which he suffered right in military service." 

A VA examiner in May 2002, diagnosed obsessive compulsive 
disorder and generalized anxiety disorder.  The examiner 
opined that "[i]t is less likely than not that this 
veteran's psychiatric condition was caused by his pilonidal 
cyst or the surgery he underwent to excise the cyst."   

In June 2004, a VA examiner diagnosed generalized anxiety 
disorder, obsessive compulsive disorder, and dysthymic 
disorder.  The examiner concluded that "based on the 
information provided in the claims file, and interviewing the 
[veteran]," there was not enough evidence to stated tat the 
veteran's psychiatric disorders were caused by the pilonidal 
cyst.  However, the examiner opined that the veteran's 
depression and anxiety "are certainly exacerbated by his 
chronic lower back pain."  

After review of the service and postservice medical evidence, 
the Board finds that there is no competent medical evidence 
that the veteran's current psychiatric disorders are related 
to his military service.  The only reference to psychiatric 
problems in service was the veteran's notation on his August 
1982 service separation medical history report.  It was noted 
by the examiner at the time that the veteran had been 
recently divorced.  No psychiatric disability was reported on 
the service separation clinical examination in August 1982.  
Additionally, no psychiatric problem was noted during the 
veteran's March 1983 hospitalization for removal of the 
pilonidal cyst.  The initial post-service treatment was not 
until June 1985, over two years after discharge, when the 
veteran was seen for substance abuse.  These records do not 
show complaints of back pain or problems due to service.  
When hospitalized in August 1985, the veteran's problems were 
again related to drug and alcohol dependence, and no acquired 
psychiatric disability was diagnosed.  The first diagnosis of 
a psychiatric disorder was not until 1994, more than ten 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Although the VA examiner in 1997, 1998, and February 2004, 
opined that the onset of the veteran's psychiatric disorders 
was during his military service, this opinion was based on an 
inaccurate factual basis that the excision of the pilonidal 
cyst occurred in 1982, during the veteran's military service.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding 
that an opinion based upon an inaccurate factual premise has 
no probative value).   

Further, the medical evidence of record does not show that 
the veteran's current psychiatric disorders are due to a 
service-connected disorder, to include his pilonidal cyst.  
In this case, the VA examiners in 1994 and June 2004, 
concluded that they were unable to provide an opinion as to 
whether the currently diagnosed psychiatric disorders were 
related to his pilonidal cyst.  With respect to each of these 
opinions it is well to note that medical opinion evidence 
which fails to provide a definite causal connection may be 
characterized as non-evidence.  Perman v. Brown, 5 Vet. App. 
237, 241 (1993)(holding that an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); see also Sklar v. Brown, 5 
Vet. App. 140, 145-6 (1993).

The examiner in 1997, 1998, and February 2004, opined that 
the veteran's current psychiatric disorders were due to the 
surgery on the pilonidal cyst, which resulted in severe back 
pain.  The examiner further noted that this surgery resulted 
in a herniated disc which caused the veteran to become "very 
depressed and compulsive."  However, the medical evidence of 
record does not support the conclusion that as a result of 
the veteran's pilonidal cystectomy in 1983, he incurred 
severe low back pain or a herniated disc.  The medical 
evidence shows that subsequent to the veteran's pilonidal 
cystectomy in March 1983, the veteran complained of low back 
pain approximately a week later, and in June 1983, he 
complained of pain over the site of the surgery.  On both 
occasions, a back disorder was not diagnosed.  The next 
objective evidence of a back disorder was in 1985, more than 
two years after the pilonidal cystectomy, when muscle spasms 
were found in the lower back after the veteran injured his 
back while putting up a door.  Accordingly, as the examiner 
in 1997, 1998, and February 2004 opined that the veteran's 
psychiatric disorders were due to his pilonidal cystectomy, 
which in turn resulted in severe low back pain, the Board 
finds that these opinions are not consistent with the medical 
evidence of record, and therefore are not probative as to 
whether the veteran's psychiatric disorders are due to a 
service-connected disorder.  See Reonal, 5 Vet. App. at 460-
61.  

Although secondary service connection may be granted for 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
disorder, service connection cannot be granted for 
psychiatric disability based on the June 2004 VA opinion that 
the veteran's depression and anxiety were exacerbated by his 
low back disability, as service connection has not been 
granted for a low back disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

The VA examiner in May 2002 found that "[i]t is less likely 
than not that this veteran's psychiatric condition was caused 
by his pilonidal cyst or the surgery he underwent to excise 
the cyst."  The Board finds that this opinion is probative 
as to the issue of whether a current psychiatric disorder is 
related to the veteran's service-connected pilonidal cyst.  
See Owens, 7 Vet. App. at 433; Wensch, 15 Vet. App. at 367.  
Accordingly, service connection for a psychiatric disorder is 
not warranted.  

As with the previous claim addressed above, the veteran's 
October 2004 hearing testimony and written contentions are 
not competent evidence as to the etiology of his psychiatric 
disorders.  Espiritu, 2 Vet. App. at 495.  

As there is no competent and probative medical evidence of 
record that supports the veteran's claim, the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, to include on a secondary basis, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Temporary Total Rating Claim

Law And Regulations

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days . . . ."  38 C.F.R. § 4.29.

Analysis

A review of the evidence of record reveals that service 
connection is in effect for residuals of a fracture of the 
left fifth metacarpal and status post pilonidal cyst.  By 
this decision, service connection has been denied for a low 
back disorder and for a psychiatric disorder.

VA hospital reports show that the veteran was hospitalized 
from December 14, 1993 to January 5, 1994 and from January 
19, 1994 to February 15, 1994 for treatment of psychiatric 
disorders and alcohol dependence.  Accordingly, 
hospitalization during these times were solely for 
nonservice-connected disabilities, and treatment for a 
service-connected disability was not instituted and continued 
for a period in excess of 21 days during either period of 
hospitalization from December 14, 1993 to January 5, 1994 or 
from January 19, 1994 to February 15, 1994.  Where the law is 
dispositive of the claim, the claim must be denied because of 
lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The law is dispositive 
of this issue on appeal; and, therefore, a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from December 14, 1993 to January 5, 1994 and 
from January 19, 1994 to February 15, 1994 may not be 
assigned.  As such, the Board concludes that the veteran's 
claim must be denied.  

The Board has considered whether further development of this 
claim is warranted under the VCAA.  Because the claim is 
being denied as a matter of law, no further development under 
the VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected pilonidal cyst, is denied.

Service connection for a psychiatric disorder, to include as 
secondary to service-connected disability, is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from December 14, 1993 to 
January 5, 1994 or from January 19, 1994 to February 15, 
1994, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


